 20-35769-cgm       Doc 72-1   Filed 08/28/20 Entered 08/28/20 19:10:56   Exhibit A -
                               Proposed Order Pg 1 of 4


                                       Exhibit A

                                    Proposed Order




AFDOCS/22798197.1
    20-35769-cgm          Doc 72-1       Filed 08/28/20 Entered 08/28/20 19:10:56                      Exhibit A -
                                         Proposed Order Pg 2 of 4



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                            :
    In re:                                                  :
                                                                  Chapter 11
                                                            :
    NTS W. USA CORP., A DELAWARE                            :
                                                                  Case No. 20-35769 (CGM)
    CORPORATION,                                            :
                                                            :
                                                                  Related Docket No.: ___
                              Debtor.                       :
                                                            :

                     ORDER (I) AUTHORIZING REJECTION OF CERTAIN
               EXECUTORY CONTRACTS EFFECTIVE AS OF THE REJECTION DATE,
                          AND (II) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the above-captioned debtor and debtor in possession

(the “Debtor”) for entry of an order (the “Order”) (a) authorizing DUSA to reject certain executory

contracts (collectively, the “Contracts”) identified on Schedule 1 to Exhibit A attached hereto as

of the Rejection Date set forth herein; and (b) granting related relief, all as more fully set forth in

the Motion; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York dated February 1, 2012; and this Court having found that venue of

this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having the power to enter a final order consistent with Article III of the United

States Constitution; and this Court having found that the Debtor’s notice of the Motion was

appropriate under the circumstances and no other notice need be provided; and this Court having

reviewed the Motion and having heard the statements in support of the relief requested therein at

a hearing before this Court; and this Court having determined that the legal and factual bases set

forth in the Motion and at the hearing establish just cause for the relief granted herein; and upon



2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.

AFDOCS/22798197.1
 20-35769-cgm        Doc 72-1     Filed 08/28/20 Entered 08/28/20 19:10:56               Exhibit A -
                                  Proposed Order Pg 3 of 4



all of the proceedings had before this Court; and after due deliberation and sufficient cause

appearing therefor, it is HEREBY ORDERED THAT:


       1.      The Motion is granted as set forth herein.

       2.      Pursuant to section 365(a) of the Bankruptcy Code, DUSA is authorized to reject

the Contracts listed on Schedule 1 hereto effective as of the Rejection Date set forth herein.

       3.      All claims for damages arising as a result of the rejection of the Contracts must be

filed on or before the later of (a) the date that is thirty (30) days after entry of this Order and (b)

September 18, 2020 in a form and manner consistent with the requirements of the Order

Establishing Deadline for Filing Proofs of Claim and Approving the Form and Manner of Notice

Thereof [Docket No. 38].

       4.      Nothing herein shall prejudice the rights of DUSA to argue that any of the Contracts

were terminated prior to the Petition Date, or that any claim for damages arising from the rejection

of the Contracts is limited to the remedies available under any applicable termination provision of

such Contract, or that any such claim is an obligation of a third party and not of DUSA or its estate.

       5.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

such relief, nothing in this Order shall be deemed: (a) an admission as to the validity, priority, or

character of any claim or other asserted right or obligation, or a waiver or other limitation on

DUSA’s ability to contest the same on any ground permitted by bankruptcy or applicable non-

bankruptcy law, (b) a promise to pay any claim or other obligation, (c) granting third-party-

beneficiary status or bestowing any additional rights on any third party, (d) being otherwise

enforceable by any third-party, or (e) otherwise prejudicial to DUSA’s rights to contest any

amounts owed in connection with the obligations discussed herein.



                                                  2
AFDOCS/22798197.1
 20-35769-cgm       Doc 72-1      Filed 08/28/20 Entered 08/28/20 19:10:56             Exhibit A -
                                  Proposed Order Pg 4 of 4



       6.      DUSA shall serve a copy of this Order on all counterparties to the Contracts and/or

their respective attorneys (if known) within three (3) business days of entry of this Order.

       7.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

       8.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       9.      DUSA is authorized to take all actions necessary to effectuate the relief granted in

this Order in accordance with the Motion.

       10.     The Bankruptcy Court retains exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.


                                               ###




                                                 3
AFDOCS/22798197.1
